166 Ga. App. 223 (1983)
303 S.E.2d 766
WIMBISH
v.
THE STATE.
65649.
Court of Appeals of Georgia.
Decided April 6, 1983.
John M. Miles, for appellant.
W. Bryant Huff, District Attorney, for appellee.
QUILLIAN, Presiding Judge.
The instant appeal arose out of the Gwinnett Superior Court's dismissal of appellant's appeal from a judgment by the Recorder's Court of the City of Snellville. Held:
Under OCGA § 5-6-35 (formerly Code Ann. § 6-701.1)  "(a) Appeals in the following cases shall be taken as provided in this Code section: (1) Appeals from decisions of the superior courts reviewing decisions of . . . lower courts by certiorari or de novo proceedings . . ." Thus, the instant case should have been brought under the provisions of the code section pertaining to discretionary appeals and the failure to do so subjects it to dismissal. Field Developers v. City of Atlanta, 158 Ga. App. 388 (280 SE2d 364).
Appeal dismissed. Sognier and Pope, JJ., concur.